 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 1 of 25 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


JESSICA PRITCHETT,                              §
an individual,                                  §
                                                §
        Plaintiff,                              §
                                                §       CAUSE NO. _____________________
vs.                                             §
                                                §
ARGON MEDICAL DEVICES, INC.,                    §
REX MEDICAL, INC., d/b/a                        §
REX MEDICAL, L.P. and REX                       §
MEDICAL, L.P.                                   §       JURY TRIAL DEMANDED
                                                §
        Defendants.                             §


                                            COMPLAINT

        Plaintiff Jessica Pritchett, by and through her undersigned attorney, hereby sues

Defendants Argon Medical Devices, Inc., Rex Medical, Inc., d/b/a Rex Medical, L.P, and Rex

Medical, L.P., and alleges as follows:

                                              PARTIES

        1.      Plaintiff Jessica Pritchett (“Plaintiff”) at all times relevant to this action resided in,

continues to reside in, and is a citizen of, the State of Florida.

        2.      Defendant Argon Medical Devices, Inc. is a Delaware corporation that maintains

its corporate headquarters and principal place of business in Collin County, Texas at 5151

Headquarters Drive, Suite 201, Plano, Texas. Argon Medical Devices, Inc. is registered to do

business in the State of Florida. Argon Medical Devices, Inc. may be served with process by

delivering a Summons with a copy of this Complaint attached thereto to its registered agent,



COMPLAINT – Page 1
 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 2 of 25 PageID 2




Cogency Global, Inc., 115 North Calhoun Street, Suite 4, Tallahassee, Florida 32301. Argon

Medical Devices, Inc., has conducted business in and derived substantial revenue from sales of its

products, including the Defendants’ IVC filters, in Florida.

       3.      Defendant Rex Medical, Inc. d/b/a Rex Medical, L.P. is a Pennsylvania corporation

and the general partner of Defendant Rex Medical, L.P. Defendant Rex Medical, Inc.’s principal

place of business is located at 555 E. North Lane, Suite 5035, Conshohoken, Pennsylvania 19428.

Rex Medical, Inc. may be served with process by delivering a Summons with a copy of this

Complaint attached thereto, via certified mail, return receipt requested, to its president, William

W. Gardner at 1100 E. Hector Street, Suite 245, Conshohoken, Pennsylvania 19428. Rex Medical,

Inc. has conducted business in and derived substantial revenue from sales of its products, including

the Defendants’ IVC filters, in Florida.

       4.      Defendant Rex Medical, L.P. is a partnership organized under the laws of the State

of Pennsylvania with its principal place of business located 555 E. North Lane, Suite 5035,

Conshohoken, Montgomery County, Pennsylvania 19428. Rex Medical, L.P. may be served with

process by delivering a Summons with a copy of this Complaint attached thereto, via certified

mail, return receipt requested, to its general partner Rex Medical, Inc., by serving William W.

Gardner, President of Rex Medical, Inc. at 1100 E. Hector Street, Suite 245, Conshohoken,

Montgomery County, Pennsylvania 19428. Defendant Rex Medical, Inc. is the parent company,

and according to the Certificate of Limited Partnership filed with the Pennsylvania Department of

State on February 29, 1996, the only general partner of Defendant Rex Medical, L.P. There are

no limited partners identified in the filings obtained from the Pennsylvania Department of State.

       5.      Defendant Argon Medical Devices, Inc. shall be referred to herein as “Argon.”

COMPLAINT – Page 2
 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 3 of 25 PageID 3




       6.      Defendants Rex Medical, Inc. d/b/a Rex Medical, L.P. and Rex Medical, L.P. shall

be referred to herein individually by name or jointly as the “Rex Defendants.”

       7.      At all times alleged herein, the Rex Defendants include and included any and all

parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and

organizational units of any kind, their predecessors, successors, and assigns and their officers,

directors, employees, agents, representatives, and any and all other persons acting on their behalf.

       8.      At all times herein mentioned, each of the Rex Defendants was the agent, servant,

partner, predecessors in interest, and joint venturer of each other and were at all times operating

and acting with the purpose and scope of said agency, service, employment, partnership, joint

enterprise, and/or joint venture.

       9.      At all times herein mentioned, Argon was the agent, servant, partner, predecessor

in interest, and joint venturer of the Rex Defendants and was at all times operating and acting

within the purpose and scope of said agency, service, employment, partnership, joint enterprise,

and/or joint venture.

       10.     At all times relevant to this cause of action, Argon and the Rex Defendants were

conducting, and continue to conduct, business throughout the United States, including the State of

Florida. At all times relevant to this cause of action, Argon and the Rex Defendants maintained,

and continue to maintain, significant, systematic, and continuous contacts with the State of Florida.

Argon and the Rex Defendants develop, manufacture, sell, and distribute medical devices for use

in various applications including vascular surgical products throughout the State of Florida, the

United States, and around the world, including Miami-Dade County. Argon’s and the Rex

Defendants’ products include the Option Elite Vena Cava Filter, which is used for the prevention

COMPLAINT – Page 3
 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 4 of 25 PageID 4




of recurrent pulmonary embolism via placement in the vena cava.

        11.     Upon information and belief, Argon and the Rex Defendants, each and all, expected

or should have expected their acts to have consequence within the United States of America and

the State of Florida, and derived substantial revenue from interstate commerce within the United

States and the State of Florida.

                                   JURISDICTION AND VENUE

        12.     Personal jurisdiction is proper pursuant to Fla. Stat. § 48.193 and 28 U.S.C. § 1332.

Argon and the Rex Defendants have conducted and continue to conduct substantial and systematic

business activities related to their IVC filters, including the Option Elite™ Vena Cava Filter

(hereinafter “Option Elite filter”) at issue in this case, in this jurisdiction. Such activities include,

but are not limited to: (a) sales of IVC filters, including the Option Elite filter at issue in this case,

in this jurisdiction; (b) hiring, training, and deploying employees, including managers and sales

representatives, in this jurisdiction; (c) advertising and marketing of their IVC filters, including

the Option Elite filter at issue in this case, in this jurisdiction; (d) maintenance of company files

and equipment relating to the Option Elite filter at issue in this case, in this jurisdiction; (e)

payment of employee salaries in this jurisdiction; and (f) maintenance of a website directed to all

states, including Florida. Argon and the Rex Defendants committed tortious acts within the State

of Florida. Argon and the Rex Defendants also caused injury to persons or property within the

State of Florida arising out of acts or omissions by Argon and the Rex Defendants outside this

state at or about the time of the Plaintiff’s injury; while Argon and the Rex Defendants were

engaged in solicitation or service activities within the State of Florida; and/or while products,




COMPLAINT – Page 4
 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 5 of 25 PageID 5




materials, or things processed, serviced, or manufactured by Argon and the Rex Defendants were

used or consumed within Florida in the ordinary course of commerce, trade, or use.

        13.     There is complete diversity between the parties and the amount in controversy

exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. § 1332.

        14.     Venue is properly laid pursuant to 28 U.S.C. § 1391(b)(2) and (d), as Argon and

the Rex Defendants’ Option Elite filter was marketed, sold, implanted, and failed in Miami-Dade

County, Florida, and the Defendants are corporations subject to personal jurisdiction in the district.

        15.     Plaintiff’s claims in this action are brought solely under state law. Plaintiff does not

herein bring, assert, or allege, either expressly or impliedly, any causes of action arising under any

federal law, statute, regulation, or provision. Thus, there is no federal jurisdiction in this action on

the basis of a federal question under 28 U.S.C. § 1331.

                                ALTERNATIVE ALLEGATIONS

        16.     To the extent any allegation herein is inconsistent with any other allegation, such

inconsistent allegations are pleaded in the alternative pursuant to Fed. R. Civ. P. 8(d)(3).

                            GENERAL FACTUAL ALLEGATIONS

        17.     Plaintiff brings this case for serious, life-threatening injuries she suffered, and will

continue to suffer, as a result of Argon’s and the Rex Defendants’ surgically implanted medical

device, the Option Elite filter, that was implanted at Holmes Regional Medical Center located in

Melbourne, Florida on or about November 23, 2011.

        18.     Argon and the Rex Defendants design, research, develop, manufacture, test,

market, advertise, promote, distribute, and/or sell products such as IVC filters that are marketed




COMPLAINT – Page 5
 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 6 of 25 PageID 6




and sold as a temporary/retrievable device to prevent, among other things, recurrent pulmonary

embolism via placement in the vena cava. One such product is the Option Elite Vena Cava Filter.

       19.     The Defendants sought Food and Drug Administration (“FDA”) clearance to

market the Option Elite filter and/or its components under Section 510(k) of the Medical Device

Amendment.

       20.     On or about December 17, 2013, the Defendants obtained FDA clearance to market

the Option Elite filter device and/or its components under Section 510(k) of the Medical Device

Amendment.

       21.     Section 510(k) allows marketing of medical devices if the device is deemed

substantially equivalent to other legally marketed predicate devices without formal review for the

safety or efficacy of said device. The device is then cleared by the FDA under Section 510(k).

The Defendants claimed that Argon Option Elite filter was substantially equivalent to the Option

IVC filter.

       22.     An IVC filter, like the Option Elite Filter, is a device designed to filter blood clots

(called “thrombi”) that would otherwise travel from the lower portions of the body to the heart and

lungs. IVC filters may be designed to be implanted, either temporarily or permanently, within the

vena cava.

       23.     The inferior vena cava is a vein that returns blood to the heart from the lower portion

of the body. In certain people, and for various reasons, thrombi travel from vessels in the legs and

pelvis, through the vena cava into the lungs. Often these thrombi develop in the deep leg veins.

The thrombi are called “deep vein thrombosis” or DVT. Once the thrombi reach the lungs, they

are considered “pulmonary emboli” or PE.

COMPLAINT – Page 6
 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 7 of 25 PageID 7




          24.   An IVC filter, like the Option Elite filter, is ostensibly designed to prevent

thromboembolic events by filtering or preventing blood clots/thrombi from traveling to the heart

and/or lungs.

          25.   The Option Elite filter was designed, manufactured marketed, and sold as a

retrievable filter. The Defendants represented that the Option Elite filter was based on the

Option™ IVC filter.

          26.   The Option Elite filter consists of shape memory nitinol struts emanating from a

central location which is represented to be designed for clot capture.

          27.   On or about November 23, 2011, Plaintiff was implanted with an Argon Option

Elite filter at Holmes Regional Medical Center, Melbourne, Florida.

          28.   On or about August 25, 2017, Plaintiff underwent a computerized tomography scan

(“CT scan”) of her kidneys, ureters and bladder.

          29.   On or about August 25, 2017, Plaintiff was informed that the CT scan revealed that

a strut was penetrating the wall of the inferior vena cava.

          30.   On or about August 30, 2017, Plaintiff underwent a complex percutaneous retrieval

attempt, where the filter was found to be fractured with two (2) fragments seen outside the inferior

vena cava. After multiple attempts, the filter was removed but the fragments could not be

retrieved.

          31.   On or about November 7, 2017, Plaintiff underwent a CT scan of her abdomen and

pelvis.




COMPLAINT – Page 7
 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 8 of 25 PageID 8




       32.     On or about November 7, 2017, Plaintiff was informed that the CT scan revealed

that there were linear metallic densities, which measure 6 mm, 17 mm, and 21 mm respectively in

the retrocaval space.

       33.     Plaintiff’s injury was inherently undiscoverable or objectively verifiable such that,

despite Plaintiff’s reasonable diligence, she was unable to discover her injury until on or after

August 25, 2017.

       34.     Plaintiff is at risk for future progressive perforations and potential fractures of the

Option Elite filter, which could further injure adjacent organs and blood vessels. Plaintiff faces

numerous health risks, including the risk of death. Plaintiff will require ongoing medical care and

monitoring for the rest of her life. It is unlikely that the filter can be retrieved by any means other

than an open surgical procedure.

       35.     At all times relevant hereto, the Option Elite filter was widely advertised and

promoted by Argon and the Rex Defendants as a safe and effective treatment for prevention of

recurrent pulmonary embolism via placement in the vena cava.

       36.     At all times relevant hereto, Argon and the Rex Defendants knew the Option Elite

filter was defective and knew that the defect was attributable to the design’s failure to withstand

the normal anatomical and physiological loading cycles exerted in vivo.

       37.     Argon and the Rex Defendants failed to disclose to physicians, patients, or Plaintiff

that its Option Elite filter was subject to tilting, embedment, breakage, and migration or the

appropriate degree of risk of perforation and damage to the vena cava wall.




COMPLAINT – Page 8
 Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 9 of 25 PageID 9




       38.     At all times relevant hereto, Argon and the Rex Defendants continued to promote

the Option Elite filter as safe and effective even though the clinical trials that had been performed

were not adequate to support long- or short-term efficacy.

       39.     Argon and the Rex Defendants concealed the known risks and failed to warn of

known or scientifically knowable dangers and risks associated with the Option Elite filter, as

aforesaid.

       40.     The failure of the Option Elite filter is attributable in part to the fact that it suffers

from a design defect causing it to be unable to withstand the normal anatomical and physiological

loading cycles exerted in vivo.

       41.     At all times relevant hereto, Argon and the Rex Defendants failed to provide

sufficient warnings and instructions that would have put Plaintiff and the general public on notice

of the dangers and adverse effects caused by implantation of the Option Elite filter, including, but

not limited to, the design’s failure to withstand the normal anatomical and physiological loading

cycles exerted in vivo.

       42.     The Option Elite filter was designed, manufactured, distributed, sold, and/or

supplied by Argon and the Rex Defendants, and was marketed while defective due to the

inadequate warnings, instructions, labeling, and/or inadequate testing in light of Argon’s and the

Rex Defendants’ knowledge of the product’s failure and serious adverse events.

       43.     At all times relevant hereto, the officers and/or directors of Argon and the Rex

Defendants named herein participated in, authorized, and/or directed the production and promotion

of the aforementioned products when they knew or should have known of the hazardous and




COMPLAINT – Page 9
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 10 of 25 PageID 10




dangerous propensities of said products, and thereby actively participated in the tortious conduct

that resulted in the injuries suffered by Plaintiff.

                            CORPORATE/VICARIOUS LIABILITY

        44.     At all times herein mentioned, Argon and Rex Defendants were agents, servants,

partners, aiders and abettors, co-conspirators, and/or joint venturers, and were at all times operating

and acting within the purpose and scope of said agency, service, employment, partnership,

conspiracy, and/or joint venture and rendered substantial assistance and encouragement to each

other, knowing that their collective conduct constituted a breach of duty owed to the Plaintiff.

        45.     There exists and, at all times herein mentioned, there existed a unity of interest in

ownership between Argon and Rex Defendants, such that any individuality and separateness

between them have ceased and they are alter egos. Adherence to the fiction of the separate

existence of Argon and Rex Defendants as entities distinct from each other will permit an abuse

of the corporate privilege, would sanction a fraud, and/or would promote injustice.

        46.     At all times herein mentioned, Argon and Rex Defendants, and each of them, were

engaged in the business of, or were successors in interest to, entities engaged in the business of

researching, designing, formulating, compounding, testing, manufacturing, producing, processing,

assembling, inspecting, distributing, marketing, labeling, promoting, packaging, prescribing,

advertising for sale, and/or selling products for use by the Plaintiff. As such, each Defendant is

individually, as well as jointly and severally, liable to the Plaintiff for Plaintiff’s damages.

        47.     At all times herein mentioned, the officers and/or directors of Argon and Rex

Defendants named herein participated in, authorized, and/or directed the production, marketing,

promotion, and sale of the aforementioned products when they knew, or with the exercise of

COMPLAINT – Page 10
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 11 of 25 PageID 11




reasonable care and diligence should have known, of the hazards and dangerous propensities of

said products, and thereby actively participated in the tortious conduct that resulted in the injuries

suffered by the Plaintiff.

                                             COUNT I
                                           NEGLIGENCE

        48.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

        49.     At all times relevant to this cause of action, Argon and Rex Defendants were in the

business of designing, developing, setting specifications, manufacturing, marketing, selling, and

distributing the Option Elite IVC filter, including Option Elite filter at issue in this case.

        50.     Argon and Rex Defendants designed, manufactured, marketed, inspected, labeled,

promoted, distributed, and sold Option Elite filter that was implanted into Plaintiff.

        51.     Argon and Rex Defendants’ had a duty to exercise reasonable and prudent care in

the development, testing, design, manufacture, inspection, marketing, labeling, promotion,

distribution, and sale of the Option Elite IVC filter so as to avoid exposing others to foreseeable

and unreasonable risks of harm.

        52.     Argon and Rex Defendants knew or should have known that the Option Elite filter

was dangerous or was likely to be dangerous when used in its intended or reasonably foreseeable

manner.

        53.     At the time of manufacture and sale of the Option Elite filter, Argon and the Rex

Defendants knew or reasonably should have known that Argon and the Rex Filter:

           a. Was designed and manufactured in a way so as to present an unreasonable risk of
              tilt and or embedment;

COMPLAINT – Page 11
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 12 of 25 PageID 12




          b. Was designed and manufactured so as to present an unreasonable risk perforation
             and/or damage to the vena cava wall;

          c. Was designed and manufactured in such a manner so as to present an unreasonable
             risk of fracture of portions of the device;

          d. Was designed and manufactured so as to present an unreasonable risk of migration
             of the device and/or portions of the device;

          e. Was designed and manufactured to have unreasonable and insufficient strength or
             structural integrity to withstand normal placement within the human body; and/or

          f. Was designed and manufactured in a way that increased the potential for recurrent
             thrombosis and clot formation.

       54.      Argon and the Rex Defendants breached their duty of reasonable care and were

negligent in:

          a. Unreasonably and carelessly failing to properly warn of the dangers and risks of
             harm associated with the Option Elite Filter, specifically its incidents of tilt,
             embedment, fracture, migration, perforation, recurrent thrombosis and other
             failures;

          b. Unreasonably and carelessly designed, manufactured, marketed and sold a product
             that was insufficient in strength or structural integrity to withstand the foreseeable
             use of normal placement within the human body; and

          c. Unreasonably and carelessly designed, manufactured, marketed and sold a product
             that presented a risk of harm to Plaintiff and others similarly situated in that it was
             prone to fail.

       55.      A reasonable manufacturer, distributor, or seller under the same or similar

circumstances would not have engaged in the aforementioned acts and omissions.

       56.      As a direct and proximate result of Argon’s and the Rex Defendants’ negligence,

as described herein, Plaintiff has suffered and will continue to suffer serious physical injuries, pain

and suffering, mental anguish, medical expenses, economic loss, disability, and other losses, in an



COMPLAINT – Page 12
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 13 of 25 PageID 13




amount to be determined at trial.


                                    COUNT II
                   STRICT PRODUCTS LIABILITY – FAILURE TO WARN

       57.       Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       58.       Argon and the Rex Defendants designed, set specifications, manufactured,

prepared, compounded, assembled, processed, marketed, labeled, distributed, and sold the Option

Elite filter, including the one implanted into Plaintiff, into the stream of commerce and in the

course of same, directly advertised and marketed the device to consumers or persons responsible

for consumers.

       59.       At the time Argon and the Rex Defendants designed, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the device into the

stream of commerce, Argon and the Rex Defendants knew or should have known the device

presented an unreasonable danger to users of the product when put to its intended and reasonably

anticipated use.

       60.       Argon and the Rex Defendants knew or should have known at the time they

manufactured, labeled, distributed and sold the Option Elite filter, which was implanted in

Plaintiff, that the filter posed a significant risk of device failure (tilt, embedment, perforation of

the vena cava wall, fracture, migration and recurrent thrombosis) and resulting serious injuries.

       61.       Argon and the Rex Defendants had a duty to warn of the risk of harm associated

with the use of the device and to provide adequate instructions on the safe and proper use of the

device. Argon and the Rex Defendants further had a duty to warn of dangers and proper safety

COMPLAINT – Page 13
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 14 of 25 PageID 14




instructions that it became aware of even after the device was distributed and implanted in Plaintiff.

       62.     Argon and the Rex Defendants failed to adequately warn of material facts regarding

the safety and efficacy of the Option Elite filter, and further failed to adequately provide

instructions on the safe and proper use of the device. These failures rendered the Option Elite

filter unreasonably dangerous to Plaintiff.

       63.     No health care provider, including Plaintiff’s, or patient would have used Argon

filter in the manner directed, had those facts been made known to the prescribing healthcare

providers and/or ultimate users of the device.

       64.     The health risks associated with the device as described herein are of such a nature

that ordinary consumers would not have readily recognized the potential harm.

       65.     Plaintiff and Plaintiff’s health care providers used the device in a normal,

customary, intended, and foreseeable manner, namely as a surgically implanted device used to

prevent pulmonary embolisms.

       66.     Therefore, the Option Elite filter implanted in Plaintiff was defective and

unreasonably dangerous at the time of release into the stream of commerce due to inadequate

warnings, labeling, and/or instructions accompanying the product.

       67.     The Option Elite filter implanted in Plaintiff was in the same condition as when it

was manufactured, inspected, marketed, labeled, promoted, distributed, and sold by Argon and the

Rex Defendants.

       68.     As a direct and proximate result of Argon’s and the Rex Defendants’ lack of

sufficient warning and/or instructions, Plaintiff has suffered and will continue to suffer serious

physical injuries, pain and suffering, mental anguish, medical expenses, economic loss, disability,

COMPLAINT – Page 14
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 15 of 25 PageID 15




and other losses, in an amount to be determined at trial.

                                  COUNT III
                   STRICT PRODUCTS LIABILITY – DESIGN DEFECT

       69.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       70.     At all times relevant to this action, Argon and the Rex Defendants developed,

tested, designed, manufactured, inspected, labeled, promoted, distributed, and sold into the stream

of commerce the Option Elite filter, including the one implanted in Plaintiff.

       71.     The Option Elite filter was expected to, and did, reach its intended consumers

without substantial change in the condition in which it was in when it left Argon’s and the Rex

Defendants’ possession. In the alternative, any changes that were made to Option Elite filter

implanted in Plaintiff were reasonably foreseeable to Argon and the Rex Defendants.

       72.     The Option Elite filter implanted in Plaintiff was defective in design in the

following ways:

          a. It failed to perform as safely as persons who ordinarily use the product would have
             expected at the time of use; and

          b. Its risks of harm exceeded its claimed benefits.

       73.     Argon and the Rex Defendants knew that safer alternative designs were available,

which would have prevented or significantly reduced the risk of the injury presented by Option

Elite filter. Further, it was economically and technologically feasible at the time the filter left the

control of the Defendants to prevent or reduce the risk of such a dangerous event by application of

existing, or reasonably achievable, scientific knowledge.




COMPLAINT – Page 15
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 16 of 25 PageID 16




        74.     Plaintiff and Plaintiff’s health care providers used the Option Elite filter in a manner

that was reasonably foreseeable to Argon and the Rex Defendants.

        75.     Neither Plaintiff, nor Plaintiff’s health care providers, could have, by the exercise

of reasonable care, discovered the device’s defective condition or perceived its unreasonable

dangers prior to Plaintiff’s implantation with the device.

        76.     The defective design of the Option Elite filter was a producing cause of Plaintiff’s

injuries.

        77.     As a result of the Option Elite filter’s defective design, Plaintiff has suffered and

will continue to suffer serious physical injuries, pain and suffering, mental anguish, medical

expenses, economic loss, disability, and other losses, in an amount to be determined at trial.

                                  COUNT IV
              STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT

        78.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

        79.     Argon and the Rex Defendants designed, set specifications, manufactured,

prepared, compounded, assembled, processed, marketed, labeled, distributed, and sold the Option

Elite filter that was implanted into Plaintiff.

        80.     The Option Elite filter implanted into Plaintiff contained a condition or conditions

that rendered it unreasonably dangerous, which Argon and Rex Defendants did not intend, at the

time it left Argon and Rex Defendants’ control and possession.

        81.     Plaintiff and Plaintiff’s health care providers used the device in a manner that was

reasonably foreseeable to Argon and the Rex Defendants.


COMPLAINT – Page 16
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 17 of 25 PageID 17




       82.     As a result of this condition or these conditions, the Option Elite filter injured

Plaintiff and failed to perform as safely as the ordinary consumer would expect when used in a

reasonably foreseeable manner.

       83.     As a direct and proximate result of the Option Elite filter’s manufacturing defects,

Plaintiff has suffered and will continue to suffer serious physical injuries, pain and suffering,

mental anguish, medical expenses, loss of enjoyment of life, disability, and other losses, in an

amount to be determined at trial.

                                COUNT V
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                  AND FITNESS FOR A PARTCULAR PURPOSE

       84.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       85.     Argon and the Rex Defendants breached implied warranties under the Florida

Uniform Commercial Code, N.M. Stat § 55-2-314.

       86.     At all times relevant to this action, the Rex and Argon Defendants designed,

researched, developed, manufactured, tested, labeled, inspected, advertised, promoted, marketed,

sold distributed into the stream of commerce the Option Elite IVC filter, including the one

implanted in Plaintiff, for use as a surgically implanted device used to prevent pulmonary

embolisms and for uses other than as approved and indicated in the product’s instructions,

warnings, and labels.

       87.     At the time and place of sale, distribution, and supply of the Option Elite filter to

Plaintiff by way of Plaintiff’s health care providers and medical facilities, the Rex and Argon




COMPLAINT – Page 17
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 18 of 25 PageID 18




Defendants expressly represented and warranted, by labeling materials submitted with the product,

that the Option Elite filter was safe and effective for its intended and reasonably foreseeable use.

       88.     Argon and Rex Defendants knew of the intended and reasonably foreseeable use of

the Option Elite filter at the time they marketed, sold, and distributed the product for use by

Plaintiff, and impliedly warranted the product to be of merchantable quality, and safe and fit for

its intended use.

       89.     The Rex and Argon Defendants impliedly represented and warranted to the

healthcare community, Plaintiff and Plaintiff’s health care providers, that the Option Elite filter

was safe and of merchantable quality and fit for the ordinary purpose for which the product was

intended and marketed to be used.

       90.     At the time the Option Elite filter left Argon and the Rex Defendants’ possession,

and at the time of Plaintiff’s purchase from Defendants, the Option Elite filter was not in a

merchantable condition, in that:

          a. It was designed in such a manner so as to be prone to an unreasonably high incident
             of tilt, embedment, fracture, perforation of vessels and organs, and/or migration;

          b. It was designed in such a manner so as to result in an unreasonably high incident of
             injury to the organs including the vena cava of its purchaser; and

          c. It was manufactured in such a manner so that the Option Elite filter would weaken
             and fail.

       91.     Additionally, implied warranties were breached as follows:

          a. Argon and the Rex Defendants failed to provide the warnings or instructions and/or
             adequate warnings or instructions which a manufacturer exercising reasonable care
             would have provided concerning the risks, in light of the likelihood that the Option
             Elite filter would cause harm;

          b. Argon and the Defendants manufactured and/or sold the Option Elite filter and that

COMPLAINT – Page 18
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 19 of 25 PageID 19




              filter did not conform to representations made by the Defendants when it left
              Argon’s and the Rex Defendants’ control;

          c. Argon and the Rex Defendants manufactured and/or sold the Option Elite filter,
             device that was more dangerous than an ordinary consumer would expect when used
             in an intended or reasonably foreseeable manner, and the foreseeable risks
             associated with the Option Elite filter design or formulation exceeded the benefits
             associated with that design. These defects existed at the time the product left
             Argon’s and the Rex Defendants’ control; and

          d. Argon and the Rex Defendants manufactured and/or sold the Option Elite filter when
             it deviated in a material way from the design specifications, formulas or performance
             standards or form otherwise identical units manufactured to the same design
             specifications, formulas, or performance standards, and these defects existed at the
             time the product left Argon’s and the Rex Defendants’ control.

       92.     Further, Argon’s and the Rex Defendants’ marketing of the Option Elite filter was

false and/or misleading.

       93.     Plaintiff and Plaintiff’s health care providers reasonably relied on the superior skill

and judgment of the Rex and Argon Defendants as the designers, researchers and manufacturers

of the product, as to whether the Option Elite filter was of merchantable quality, safe and fit for its

intended use and also relied on the implied warranty of merchantability and fitness for the

particular use and purpose for which the Option Elite filter was manufactured and sold.

       94.     The Rex and Argon Defendants placed the Option Elite filter into the stream of

commerce in a defective, unsafe, and unreasonably dangerous condition, and the product was

expected to and did reach Plaintiff without substantial change in the condition in which the Option

Elite filter was manufactured and sold.

       95.     Argon and Rex Defendants breached their implied warranties because the Option

Elite filter was not fit for its intended use and purpose.

       96.     As a direct and proximate result of the Option Elite filter’s defects, as described

COMPLAINT – Page 19
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 20 of 25 PageID 20




herein, Plaintiff has suffered and will continue to suffer serious physical injuries, pain and

suffering, mental anguish, medical expenses, economic loss, disability, and other losses, in an

amount to be determined at trial.

                                       COUNT VI
                              BREACH OF EXPRESS WARRANTY

        97.     Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

        98.     Argon and the Rex Defendants breached express warranties under the Florida

Uniform Commercial Code, N.M. Stat. § 55-2-313.

        99.     Plaintiff, through her medical providers, purchased the Option Elite filter from

Argon and the Rex Defendants.

        100.    At the time and place of sale, distribution, and supply of the Option Elite filter to

Plaintiff, Argon and the Rex Defendants expressly represented and warranted that it was safe.

        101.    Plaintiff, through her attending physicians, relied on these representations in

determining which IVC filter to use for implantation in Plaintiff.

        102.    At the time of Plaintiff’s purchase from Argon and the Rex Defendants, the Option

Elite filter was not safe, in that:

          a.    It was designed in such a manner so as to be prone to an unreasonably high incident
                of tilt, embedment, fracture, perforation of vessels and organs, and/or migration;

          b.    It was designed in such a manner so as to result in an unreasonably high incident
                of injury to the organs including the vena cava of its purchaser; and

          c.    It was manufactured in such a manner that it would weaken and fail.

        103.     Argon’s and the Rex Defendants’ filter was unfit and unsafe for use by users as it


COMPLAINT – Page 20
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 21 of 25 PageID 21




posed an unreasonable and extreme risk of injury to persons using said products, and accordingly,

Argon and the Rex Defendants breached their expressed warranties associated with the product.

       104.    As a direct and proximate result of the Option Elite filter’s defects, as described

herein, Plaintiff has suffered and will continue to suffer serious physical injuries, pain and

suffering, mental anguish, medical expenses, economic loss, disability, and other losses, in an

amount to be determined at trial.

                                     COUNT VII
                            NEGLIGENT MISREPRESENTATION

       105.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       106.    At all times relevant to this cause, and as detailed above, Argon and the Rex

Defendants negligently provided Plaintiff, Plaintiff’s health care providers, and the general

medical community with false or incorrect information, or omitted or failed to disclose material

information, concerning the Option Elite filter, including, but not limited to, misrepresentations

relating to the following subject areas:

         a.    The safety of the Option Elite filter;

         b.    The efficacy of the Option Elite filter;

         c.    The rate of failure of the Option Elite filter; and

         d.    The approved uses of the Option Elite filter.

       107.     The information distributed by Argon and the Rex Defendants to the public, the

medical community, and Plaintiff’s health care providers was in the form of reports, press releases,

advertising campaigns, labeling materials, print advertisements, commercial media containing


COMPLAINT – Page 21
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 22 of 25 PageID 22




material representations, which were false and misleading and contained omissions and

concealment of the truth about the dangers of the use of the Option Elite filter. These materials

included instructions for use and warning document that was included in the package of the Option

Elite filter that was implanted in Plaintiff.

        108.    Argon and the Rex Defendants did not exercise reasonable care or competence in

communicating the information. Argon and the Rex Defendants made the foregoing

misrepresentations knowing that they were false or without reasonable basis.

        109.    Argon’s and the Rex Defendants’ intent and purpose in making these

representations was: (1) to deceive and defraud the public and the medical community, including

Plaintiff’s health care providers; (2) to gain the confidence of the public and the medical

community, including Plaintiff’s health care providers; (3) to falsely assure them of the quality of

the Option Elite filter and its fitness for use; and (4) to induce the public and the medical

community, including Plaintiff’s healthcare providers to request, recommend, prescribe, implant,

purchase, and continue to use the Option Elite filter.

        110.    The foregoing representations and omissions by Argon and the Rex Defendants

were in fact false. The Option Elite filter is not safe, fit, and effective for human use in its intended

and reasonably foreseeable manner. The use of the Option Elite filter is hazardous to the user’s

health, and said device has a serious propensity to cause users to suffer serious injuries, including

without limitation, the injuries Plaintiff suffered.

        111.    In reliance upon the false and negligent misrepresentations and omissions made by

Argon and the Rex Defendants, Plaintiff and Plaintiff’s health care providers were induced to, and

did use the Option Elite filter, thereby causing Plaintiff to sustain severe and permanent personal

COMPLAINT – Page 22
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 23 of 25 PageID 23




injuries.

        112.    Argon and the Rex Defendants knew and had reason to know that Plaintiff,

Plaintiff’s health care providers, and the general medical community did not have the ability to

determine the true facts intentionally and/or negligently concealed and misrepresented by Argon

and the Rex Defendants, and would not have prescribed and implanted same if the true facts

regarding the device had not been concealed and misrepresented by Defendants.

        113.    Argon and Rex Defendants had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous side effects in

the form of dangerous injuries and damages to persons implanted with the Option Elite filter.

        114.    At the time Argon and Rex Defendants failed to disclose and misrepresented the

foregoing facts, and at the time Plaintiff used the Option Elite filter, Plaintiff and Plaintiff’s health

care providers were unaware of said Defendants’ negligent misrepresentations and omissions.

        115.    Plaintiff, Plaintiff’s health care providers, and general medical community

reasonably relied upon the foregoing misrepresentations and omissions made by Argon and the

Rex Defendants where the concealed and misrepresented facts were critical to understanding the

true dangers inherent in the use of the Option Elite filter.

        116.    Plaintiff’s health care providers and Plaintiff’s agents’ reliance on the foregoing

misrepresentations and omissions by the Rex and Argon Defendants was the direct and proximate

cause of Plaintiff’s injuries as described herein. As a result of the Rex and Argon Defendants’

misrepresentations and omissions, Plaintiff has suffered and will continue to suffer serious

physical injuries, pain and suffering, mental anguish, medical expenses, loss of enjoyment of life,

disability, and other losses, in an amount to be determined at trial.

COMPLAINT – Page 23
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 24 of 25 PageID 24




                                PUNITIVE DAMAGES CLAIM

       117.    Plaintiff re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       118.    Plaintiff is entitled to an award of punitive and exemplary damages based upon

Argon and the Rex Defendants intentional, willful, knowing, fraudulent, malicious acts, omissions,

and conduct, as their complete and total disregard for the public safety and welfare constitute actual

malice under Michigan.

       119.    Argon and the Rex Defendants had knowledge of, and were in possession of

evidence demonstrating that, the Option Elite filter was defective, unreasonably dangerous, and

had a substantially higher failure rate than did other similar devices on the market. Despite their

knowledge, Argon and the Rex Defendants failed to, among other purposeful acts, inform or warn

Plaintiff, Plaintiff’s agents, or her health care providers of the dangers, establish and maintain an

adequate quality and post-market surveillance system, and recall Argon filter from the market.

       120.    As a direct, proximate, and legal result of Argon and the Rex Defendants acts and

omissions as described herein, Plaintiff has suffered and will continue to suffer serious physical

injuries, pain and suffering, mental anguish, medical expenses, loss of enjoyment of life, disability,

and other losses, in an amount to be determined at trial.

                                   PRAYER FOR DAMAGES

       WHEREFORE, Plaintiff, Jessica Pritchett, prays for relief on the entire complaint, as

follows:

       a.      Judgment to be entered against Argon and the Rex Defendants on all causes of
               action of this Complaint, including but not limited to:


COMPLAINT – Page 24
Case 6:21-cv-01400-PGB-GJK Document 1 Filed 08/25/21 Page 25 of 25 PageID 25




             1.       Physical pain and suffering in the past and which, in reasonable probability,
                      she will continue to suffer in the future;
             2.       Physical impairment and incapacity in the past and which, in reasonable
                      probability, she will continue to suffer in the future;
             3.       Mental anguish in the past and which, in reasonable probability, she will
                      sustain in the future;
             4.       Reasonable and necessary medical expenses for treatment received in the
                      past and, based upon reasonable medical probability, the reasonable
                      medical expenses she will need in the future;
             5.       Disfigurement in the past and which, in reasonable probability, she will
                      continue to suffer in the future; and,
             6.       Punitive damages.

      b.     Plaintiff be awarded full, fair, and complete recovery for all claims and causes of
             action relevant to this action;

      c.     Plaintiff be awarded all appropriate costs, fees, expenses, and pre-judgment and
             post judgment interest pursuant to the laws of the State of Florida as authorized by
             law on the judgments entered in Plaintiff’s behalf; and,

      d.     Such other relief the court deems just and proper.
                                DEMAND FOR JURY TRIAL

      Plaintiff hereby demands trial by jury on all issues.

Dated: August 25, 2021.                             Respectfully Submitted,


                                                    /s/ Joseph R. Johnson
                                                    Joseph R. Johnson
                                                    FL Bar No. 372250
                                                    jjohnson@babbitt-johnson.com
                                                    BABBITT & JOHNSON, P.A.
                                                    1641 Worthington Road, Suite 100
                                                    West Palm Beach, FL 33409
                                                    Telephone: 561.684.2500

                                                    Attorney for Plaintiff




COMPLAINT – Page 25
